           Case 4:20-cv-01144-JTR Document 24 Filed 09/21/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JONATHAN DANIEL STANCIL                                                         PLAINTIFF

V.                               No. 4:20-CV-1144-JTR

KILOLO KIJAKAZI, Acting Commissioner,
Social Security Administration                                               DEFENDANT

                                          ORDER

         Before the Court is Plaintiff Jonathan Daniel Stancil’s Motion for Attorney’s

Fees Pursuant to the Equal Access to Justice Act (“EAJA”). Doc. 22. The Motion is

unopposed. Doc. 23.

         Plaintiff’s attorney, Mickey Stevens, requests a total award of $4,343.70

(which sum includes 20 attorney hours incurred in 2020–21 at an hourly rate of

$216.00; and expenses of $23.70).

         The Court concludes that Plaintiff is entitled to an award of attorney’s fees

under the EAJA and that the requested sum is reasonable.

         IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney’s Fees

pursuant to the EAJA (Doc. 22) is GRANTED.

         Plaintiff is awarded $4,343.70 in fees and expenses under the EAJA.1



     1
     Consistent with the Commissioner’s usual procedure in light of Astrue v. Ratliff, 560 U.S.
586 (2010), the check awarding EAJA fees should be made payable to Plaintiff but mailed to the
Plaintiff in care of Plaintiff’s attorney at the attorney’s office.
 Case 4:20-cv-01144-JTR Document 24 Filed 09/21/21 Page 2 of 2




SO ORDERED, this 21st day of September, 2021.



                            ___________________________________
                            UNITED STATES MAGISTRATE JUDGE




                              2
